DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
Claims 1-15 are rejected.

Response to Amendment
Claim Rejections - 35 USC § 102
The rejection of claims 1, 6, 11, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Makriyannis et al. (WO 2011/006099 A1) is withdrawn, due to the amendments to claims 1 and 11.

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive. The removal of compound 20 is not sufficient to overcome the rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Makriyannis et al. (WO 2011/006099 A1).    The rejection is based upon Makriyannis et al. disclosing compounds having the general formula I:

    PNG
    media_image1.png
    275
    306
    media_image1.png
    Greyscale
, wherein R1 and R2 can be selected from OH; R3 can be selected from alkyl-R6, wherein R6 can be selected from H; and Y can be selected from 
the structure 
    PNG
    media_image2.png
    251
    196
    media_image2.png
    Greyscale
(see paragraphs 0072-0085).  The compounds having the general formula I are useful for treating conditions that are treated by modulation of the non-CB1/non-CB2 endothelial cannabinoid receptor including for example high blood pressure disease, stroke related blockage of blood capillaries, rheumatoid arthritis and tumor growth (see paragraph 0134).   The compounds having the general formula I may be incorporated into a pharmaceutical composition or medicament that can also contain a pharmaceutically acceptable vehicle, diluent, excipient or carrier and optional adjuvants, flavorings or colorants (see paragraph 0136).  
The compounds having the general formula I disclosed by Makriyannis et al. differ from the instant claimed compounds in that the compounds having the general formula I disclosed by Makriyannis et al. are not required to be deuterated.  However, Makriyannis et al. disclose that the compounds may be labeled with isotopes, such as 

    PNG
    media_image3.png
    205
    727
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    206
    644
    media_image4.png
    Greyscale

(see Table 1 on page 26).  
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute deuterium for any of the hydrogens in the compounds having the general formula I disclosed by Makriyannis et al., since Makriyannis et al. disclose that the compounds may be labeled with isotopes, such as deuterium as shown for example by compounds 3.4 and 3.5.  There would have been a reasonable expectation of success, since it is known that the chemical properties of isotopes of the same element are essentially identical.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). See also MPEP § 2144.08, subsection II.A.4 and MPEP § 2144.09.
	For the above reasons, the examiner contends that one of ordinary skill in the art would have been motivated to modify Makriyannis to arrive at the presently claimed invention.  Thus, the rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Makriyannis et al. (WO 2011/006099 A1) is maintained.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the compound according to claim 1, wherein the compound is selected from a group of compounds consisting of compounds 10 and 13" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 has been amended to require that R24 and R25 are H.  However, in compounds 10 and 13, R24 and R25 are D.
The applicants can overcome this rejection of claim 3 by deleting compounds 10 and 13.
Claim 4 recites the limitation "the compound according to claim 1, wherein the compound is selected from a group of compounds consisting of compounds 21 and 22" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim because claim 1 has been amended to require that R24 and R25 are H.  However, in compounds 21 and 22, R24 and R25 are D.
The applicants can overcome this rejection of claim 4 by deleting compounds 21 and 22.
Claim 5 recites the limitation "the compound according to claim 1, wherein the compound is selected from a group of compounds consisting of compounds 27, 30 and 33" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim because claim 1 has been amended to require that R24 and R25 are H.  However, in compounds 27, 30 and 33, R24 and R25 are D.
The applicants can overcome this rejection by deleting compounds 27, 30 and 33.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Makriyannis et al. (WO 2011/006099 A1) is maintained, for the reasons given in the previous office action dated December 23, 2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schwope et al. (“Direct quantification of cannabinoids and cannabinoid glucuronides in whole blood by liquid chromatography-tandem mass spectrometry”, Anal Bioanal Chem, July 2011, Vol. 401, Issue 4, pp. 1273-1283) disclose the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699